ELECTRONIC RECORD
                                                                          MS-lt

COA#       07-13-00066-CR                        OFFENSE:        1.01


STYLE:     Jordan Allen v. The State of Texas    COUNTY:         Lubbock

COA DISPOSITION:       AFFIRMED                  TRIAL COURT: County Court at Law No 2


DATE: 08/12/2014                   Publish: NO   TC CASE #:      2011-466,388




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Jordan Allen v. The State of Texas          CCA#:             l*lf-H
         APPELLANTS                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:        /2   l/DU'p/'f                           SIGNED:                       PC:_

JUDGE:            ^ UaA^^~                            PUBLISH:                     DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD